EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Aarron Gerger on 3/10/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1-5. (cancelled) 

6. (previously presented) A method for processing a user input through a touch screen in an electronic device, the method comprising:
displaying a setting menu of an application;

storing information for the settings:
displaying a window of the application;
recognizing a user input for the window, an input object used for the recognized user input, and an input pattern of the recognized user input;
identifying a function registered for the recognized user input, the recognized input object, and the recognized input pattern of the recognized user input with reference to the stored information; and
executing the identified function.

7-13. (cancelled)

14. (previously presented) An electronic device comprising:
a display unit, a touch panel to detect an input for a screen displayed by the display unit;
a memory; and a controller to:
control the display unit to display a setting menu of an application, 
set an input object and a respective input pattern for a function of the application, in response to a selection of the setting menu, the set input object being a finger or a pen, 
store information for the settings in the memory, 
control the display unit to display a window of the application, recognize a user input for the window, an input object used for the recognized user input, and an input pattern of the recognized user input, identify a function registered for the recognized user input, 

15-16. (cancelled)

17. (Previously Presented) The electronic device of claim 14, further comprising a camera, wherein the application comprises a camera application, and wherein the controller is further configured to: set a first input object and a second input object for the camera application, display an image acquired through the camera, set a capture area in response to an input of the first input object for the displayed image, and store an image corresponding to the capture area in the memory in response to an input of the second input object for the displayed image. 

18. (previously presented) The electronic device of claim 17, wherein one of the first input object and the second input object is the finger and the other is a pen.

19. (Previously Presented) The method of claim 6, wherein the application comprises a camera application, wherein setting of the least one input object comprises setting a first input object and a second input object for the camera application, and wherein the method further comprises: displaying an image acquired through a camera: setting a capture area in response to an input of the first input object for the displayed image: and 

20. (previously presented) The method of claim 19, wherein one of the first input object and the second input object is the finger and the other is the pen.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 6 and 14, the references of record, either singularly or in combination, do not teach or suggest at least: 
“A method for processing a user input through a touch screen in an electronic device, the method comprising:
displaying a setting menu of an application;
setting an input object and a respective input pattern for a fiction of the application, in response to a selection of the setting menu, the set input object being a finger or a pen,
storing information for the settings:
displaying a window of the application;
recognizing a user input for the window, an input object used for the recognized user input, and an input pattern of the recognized user input;
identifying a function registered for the recognized user input, the recognized input object, and the recognized input pattern of the recognized user input with reference to the stored information; and
executing the identified function.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Reza Nabi/
Primary Examiner, Art Unit 2175